JaThe present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with James Hinton on 26 July 2022.
The application has been amended as follows:
1.	(Currently Amended) A system for editing electronic maps of facilities by service providers, the system comprising:
at least one data storage drive for storing a plurality of electronic maps and at least one annotation layer associated with each of the plurality of electronic maps, each electronic map comprising a digital image file and representing a facility, the at least one annotation layer associated with each electronic map comprising at least one annotation representing a service resource located within the facility; and
a processor operatively coupled to the at least one data storage drive and configured to communicatively couple to a computing device of a service provider via a communication network, the processor being configured to edit the plurality of electronic maps by:
receiving a service provider identifier from the computing device of the service provider via the communication network;
granting the computing device of the service provider access to at least one annotation layer of an electronic map of the plurality of electronic maps based on the service provider identifier, wherein the service provider identifier determines which of the plurality of electronic maps are accessible and editable by the service provider;
transmitting data including the electronic map and the at least one annotation layer of the electronic map to the computing device of the service provider via the communication network;  
generating at least one new annotation in response to receiving a selection of a service resource within the facility and location information for the at least one new annotation from the computing device of the service provider via the communication network; 
storing the at least one new annotation in an annotation layer of the at least one annotation layer; and
creating an annotated version of the electronic map by retrieving the at least one new annotation from the annotation layer and adding [[it]] the at least one new annotation from the annotation layer to the electronic map to generate an annotated electronic map, wherein, when the annotated electronic map is selected for viewing, the annotated electronic map is displayed in a graphical user interface including the electronic map with the at least one new annotation appearing on the displayed annotated electronic map as a visual object representing the service resource.
2.	(Currently Amended) The system of claim 1, wherein the processor being configured for granting the computing device of the service provider access to the at least one annotation layer of the electronic map, further comprises the processor being configured for:
determining a jurisdictional region associated with the service provider identifier; and
granting the computing device of the service provider with access to the at least one annotation layer of the electronic map associated with the jurisdictional region of the service provider identifier, each facility represented in the electronic map being located within the jurisdictional region of the service provider identifier.
3.	(Currently Amended) The system of claim 2, wherein the processor being further configured for, prior to determining the jurisdictional region associated with the service provider identifier: 
obtaining an area bound definition, the area bound definition comprising a plurality of geographical locations;
associating the jurisdictional region with the area bound definition; and
associating at least one electronic map of the plurality of electronic maps representing at least one facility having a geographical location of the area bound definition with the jurisdictional region of the area bound definition.
4.	(Previously Presented) The system of claim 3, wherein the processor being further configured for obtaining an area bound definition comprises the processor being configured for at least one of: 
	receiving the area bound definition for the at least one jurisdictional region inputted at the computing device of the service provider; and
importing the area bound definition from a geographic information system.
5.	(Currently Amended) The system of claim 1, wherein the processor being configured for generating at least one annotation in response to receiving a selection of a service resource within the facility from the computing device of the service provider comprises the processor being configured for:
presenting a plurality of service resources [[types]];
receiving a selection of a service resource [[type]] of the plurality of service resources [[types]];
receiving at least a portion of the electronic map to be associated with the selected service resource [[type]], the portion of the electronic map representing a location of the service resource within the facility; and
generating an annotation representing of the selected service resource [[type]] and the portion of the electronic map.
6.	(Currently Amended) The system of claim 5, wherein, the processor being configured for receiving at least a portion of the electronic map to be associated with the selected service resource [[type]] comprises the processor being configured for:
determining a current position of the computing device of the service provider, the current position being within the facility represented in the electronic map; and
providing the current position of the computing device of the service provider as the at least a portion of the electronic map to be associated with the selected service resource [[type]].
7.	(Currently Amended) The system of claim 5, wherein, the processor being configured for receiving at least a portion of the electronic map to be associated with the selected service resource [[type]] comprises the processor being configured for receiving a selection of at least a portion of the electronic map from the computing device of the service provider to be associated with the selected service resource [[type]].
8.	(Previously Presented) The system of claim 1, wherein the processor is further configured for:
receiving a second service provider identifier from a second computing device;
granting to the second computing device access to a second annotation layer of the electronic map based on the second service provider identifier; 
generating at least one annotation in response to receiving at least one selection of a service resource within the facility from the second computing device; and
storing the at least one annotation in the second annotation layer.
9.	(Original) The system of claim 1, wherein the service resource within the facility comprises at least one of a standpipe connection, a sprinkler pipe connection, a fire hydrant, a gas shut off, a lock box, a fan, a waste disposal room, a waste disposal chute, a waste disposal dumpster, a firefighter phone, an elevator, a sprinkler room, a fire hose cabinet and class, an emergency back-up generator, an overhead door, a main electrical shut off, a roof hatch, an annunciator panel, a roof access stairwell, a unit number, a stairwell label, an access code, a smoke detector, and a defibrillator.
10.	(Currently Amended) A computer-implemented method for editing electronic maps of facilities by service providers for the facilities, each electronic map comprising a digital image file, the method comprising operating a processor to:
	receive a service provider identifier from a computing device of a service provider, wherein the service provider identifier determines which of a plurality of electronic maps are accessible and editable by the service provider;
	grant the computing device of the service provider access to at least one annotation layer of an electronic map of a facility based on the service provide identifier;
	generate at least one new annotation in response to receiving a selection of a service resource within the facility from the computing device of the service provider; 
	store the at least one new annotation in the annotation layer in a data storage drive; and
	create an annotated version of the electronic map by retrieving the at least one new annotation from the annotation layer and adding [[it]] the at least one new annotation from the annotation layer to the electronic map to generate an annotated electronic map, wherein, when the annotated electronic map is selected for viewing, the annotated electronic map is displayed in a graphical user interface including the electronic map with the at least one new annotation appearing on the displayed annotated electronic map as a visual object representing the service resource.
11.	(Currently Amended) The method of claim 10, wherein granting the computing device of the service provider access to [[an]] the at least one annotation layer of an electronic map comprises:
determining a jurisdictional region associated with the service provider identifier; and
granting the computing device of the service provider with access to [[an]] the at least one annotation layer of the electronic map associated with the jurisdictional region of the service provider identifier, each facility represented in the electronic map being located within the jurisdictional region of the service provider identifier.
12.	(Original) The method of claim 11, further comprising operating the processor to, prior to determining the jurisdictional region associated with the service provider identifier: 
obtain an area bound definition, the area bound definition comprising a plurality of geographical locations;
associate the jurisdictional region with the area bound definition; and
associate at least one electronic map of the plurality of electronic maps representing at least one facility having a geographical location of the area bound definition with the jurisdictional region of the area bound definition.
13.	(Previously Presented) The method of claim 12, wherein obtaining an area bound definition further comprises at least one of: 
receiving the area bound definition for the at least one jurisdictional region inputted at the computing device of the service provider; and 
importing the area bound definition from a geographic information system.
14.	(Currently Amended) The method of claim 10, wherein generating at least one annotation in response to receiving at least one selection of a service resource within the facility from the computing device of the service provider comprises:
presenting a plurality of service resources [[types]];
receiving a selection of a service resource [[type]] of the plurality of service resources [[types]];
receiving at least a portion of the electronic map to be associated with the selected service resource [[type]], the portion of the electronic map representing a location of the service resource within the facility; and
generating an annotation representing of the selected service resource [[type]] and the portion of the electronic map.
15.	(Currently Amended) The method of claim 14, wherein receiving at least a portion of the electronic map to be associated with the selected service resource [[type]] comprises:
determining a current position of the computing device of the service provider, the current position being within the facility represented in the electronic map; and
providing the current position of the computing device of the service provider as the at least a portion of the electronic map to be associated with the selected service resource [[type]].
16.	(Currently Amended) The method of claim 14, wherein receiving at least a portion of the electronic map to be associated with the selected service resource [[type]] comprises receiving a selection of at least a portion of the electronic map from the computing device of the service provider to be associated with the selected service resource [[type]].
17.	(Previously Presented) The method of claim 10, further comprising operating the processor to:
receive a second service provider identifier from a second computing device;
grant to a second computing device access to a second annotation layer of the electronic map based on the second service provider identifier; 
generate at least one annotation in response to receiving at least one selection of a service resource within the facility from the second computing device; and
store the at least one annotation in the second annotation layer.
18.	(Original) The method of claim 10, wherein the service resource within the facility comprises at least one of a standpipe connection, a sprinkler pipe connection, a fire hydrant, a gas shut off, a lock box, a fan, a waste disposal room, a waste disposal chute, a waste disposal dumpster, a firefighter phone, an elevator, a sprinkler room, a fire hose cabinet and class, an emergency back-up generator, an overhead door, a main electrical shut off, a roof hatch, an annunciator panel, a roof access stairwell, a unit number, a stairwell label, an access code, a smoke detector, and a defibrillator.
ALLOWABLE SUBJECT MATTER
Claims 1-18 are pending and allowed.   Claims 1-3, 5-7, 10-11, and 14-16 are currently amended.  
The following is an examiner’s statement of reasons for allowance:
The closest prior art of Gravel et al. US 2019/0318611 (A1) teaches a building management system that tracks occupants of a building in which the building management system is installed and presents information about the occupants, including location information, to first responders during emergency and/or training events. Distributed devices of the building management system receive identification information broadcast by user devices of the occupants and sends the identification information to a control panel of the building management system. Location information for the occupants is generated based on the identification information received from the user devices and stored along with time and date information. This location information is then retrieved and presented to first responders, for example, by displaying a map of the building with icons representing the distributed devices and occupants, based on the location information. 
In regarding to independent claims 1 and 10, Gravel taken either individually or in combination with other prior art of record fails to teach or render obvious a system and method for editing electronic maps of facilities by service providers for the facilities, each electronic map comprising a digital image file, the method comprising operating a processor to receive a service provider identifier from a computing device of a service provider, wherein the service provider identifier determines which of a plurality of electronic maps are accessible and editable by the service provider; grant the computing device of the service provider access to at least one annotation layer of an electronic map of a facility based on the service provide identifier; generate at least one new annotation in response to receiving a selection of a service resource within the facility from the computing device of the service provider; store the at least one new annotation in the annotation layer in a data storage drive; and create an annotated version of the electronic map by retrieving the at least one new annotation from the annotation layer and adding the at least one new annotation from the annotation layer to the electronic map to generate an annotated electronic map, wherein, when the annotated electronic map is selected for viewing, the annotated electronic map is displayed in a graphical user interface including the electronic map with the at least one new annotation appearing on the displayed annotated electronic map as a visual object representing the service resource.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUEN WONG whose telephone number is (313)446-4851.  The examiner can normally be reached on M-F 9-5:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi, can be reached on (313)446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
The fax phone numbers for the organization where this application or proceedings is assigned are as follows:
(571)273-8300 (Official Communications: including After Final Communications labeled “Box AF”)
(571)273-6705 (Draft Communications)

/YUEN WONG/           Primary Examiner, Art Unit 3667